                                         Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 1 of 14



                                  1   ANGELA C. AGRUSA (SBN 131337)            BURSOR & FISHER, P.A.
                                      TAMANY BENTZ (SBN 258600)                L. Timothy Fisher (State Bar No. 191626)
                                  2   GREGORY SPERLA (SBN 278062)              Joel D. Smith (State Bar No. 244902)
                                      DLA PIPER LLP (US)                       Thomas A. Reyda (State Bar No. 312632)
                                  3   2000 Avenue of the Stars
                                      Suite 400 North Tower                    1990 North California Boulevard, Suite 940
                                  4   Los Angeles, California 90067-4704       Walnut Creek, CA 94596
                                      Tel:     310.595.3000                    Telephone: (925) 300-4455
                                  5   Fax:     310.595.3300                    Facsimile: (925) 407-2700
                                      Email: angela.agrusa@dlapiper.com        E-Mail: ltfisher@bursor.com
                                  6            greg.sperla@dlapiper.com            jsmith@bursor.com
                                                                                   treyda@bursor.com
                                  7   Attorneys for Defendant
                                      Sequel Natural, ULC
                                  8                                            Attorneys for Plaintiff

                                  9
                                 10                              UNITED STATES DISTRICT COURT

                                 11                             NORTHERN DISTRICT OF CALIFORNIA

                                 12
                                 13   ANDREW BLAND, on behalf of himself     Case No. 3:18-cv-04767-RS (RMI)
                                      and all others similarly situated,
                                 14
                                                           Plaintiff,  JOINT LETTER BRIEF REGARDING
                                 15                                    DISPUTES OUTSTANDING WITH
                                           v.                          PLAINTIFF’S MOTION TO COMPEL
                                 16                                    FURTHER RESPONSES TO ITS FIRST SET
                                      SEQUEL NATURAL, ULC, D/B/A VEGA,
                                 17                                    OF WRITTEN DISCOVERY
                                                     Defendant.
                                 18
                                                                             Date: March 28, 2019
                                 19                                          Judge: Hon. Robert M. Illman

                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1
                                                                                 JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                           Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 2 of 14



                                  1          Pursuant to Magistrate Judge Illman’s March 22, 2019 Order following the discovery
                                  2   hearing on Plaintiff’s motion to compel (Dkt. No. 47), the parties further met and conferred and
                                  3   now file this Joint Letter Brief regarding the discovery issues that remain in dispute. The parties
                                  4   have reached agreement on issues not addressed in this Joint Letter Brief.
                                  5   I.     DISPUTE REGARDING DOCUMENTS RELATING TO THE ERC V. SEQUEL
                                             CONSENT JUDGMENT (RFP NO. 8)
                                  6
                                             A.      Text of Request
                                  7
                                      REQUEST FOR PRODUCTION NO. 8: All non-privileged communications concerning or
                                  8
                                      referencing Environmental Research Center v. Sequel Naturals, Inc., L.A. County Superior Court
                                  9
                                      Case No. BC506027.
                                 10
                                             B.      Sequel’s Position
                                 11
                                 12          Sequel maintains the position it articulated in its Opposition, starting at 18:10, that the

                                 13   burden of collecting, reviewing, and producing otherwise confidential settlement communications

                                 14   between Sequel’s prior counsel and lawyers for the Environmental Research Center greatly

                                 15   outweighs any potential benefit.

                                 16          The negotiation between the parties is not relevant to the application of the ERC consent

                                 17   judgment. First, whether the consent judgment has res judicata effect is a legal issue. Second,

                                 18   extrinsic evidence about the intent of the parties to a stipulated consent judgment, their

                                 19   interpretation of the judgment, or anything else, cannot be relevant in determining the application

                                 20   of a judgment under Proposition 65. Unlike “stipulated consent decrees,” a Proposition 65

                                 21   judgment must be evaluated by the court objectively for compliance with Cal. Health & Safety

                                 22   Code § 25249.7 (f)(4) (allowing out three statutory requirements for consent judgments). C.f. MK

                                 23   Ballistic Sys. v. Simpson, No. 07-C-00688 RMW, 2009 WL 86699, at *3 (N.D. Cal. Jan. 9, 2009)

                                 24   (interpreting judgment resolving violations of “California Health and Safety Code §§ 25188,

                                 25   25189.2 and 25201 and California Business and Professions Code §§ 17200–17208.”).

                                 26   Furthermore, again unlike other forms of stipulated judgments, Proposition 65 judgments are the

                                 27   product of input not just from the parties and the court, but from the Attorney General as

                                 28   well. Cal. Code Regs. tit. 11, § 3003 (requiring that the “motion [to approve the consent

DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                  -1-
                                                                                              JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                           Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 3 of 14



                                  1   judgment] and all supporting papers and exhibits shall be served on the Attorney General no later
                                  2   than forty-five days prior to the date of the hearing of the motion.”). Any prior drafts of the
                                  3   stipulated judgment in that prior matter are not informative of the final meaning of the judgment
                                  4   and do not have any bearing on the legal issues here.
                                  5          Furthermore, Plaintiff here does not identify any ambiguity in any term in the consent
                                  6   judgment that is actually at issue here. Roden v. AmerisourceBergen Corp., 155 Cal. App. 4th
                                  7   1548, 1561 (2007) (“Unless the interpretation of a contract turns on the credibility of extrinsic
                                  8   evidence, the matter is a question of law.”) (citing California Assn. of Prof'l Scientists v.
                                  9   Schwarzenegger, 137 Cal. App. 4th 371, 382 (2006) (“Here, the Attorney General does not point
                                 10   to any extrinsic evidence relevant to the interpretation of [collective bargaining MOU adopted by
                                 11   legislature]. Thus, the interpretation of that provision is a question of law”). Therefore, the
                                 12   information sought by RFP 8 is not relevant to this dispute.
                                 13          RFP 8 also places a significant burden on Sequel, as it is not in possession of the
                                 14   communications between its counsel and opposing counsel for the ERC matter. Sequel is no
                                 15   longer represented by the law firm that negotiated its settlement of the ERC matter, which
                                 16   culminated nearly five years ago. Any emails in the possession of Sequel – as opposed to the
                                 17   possession of its prior counsel –necessarily involve attorney-client communications because the
                                 18   only plausible means by which Sequel would have obtained such documents would have been as

                                 19   part of a communication from its counsel. Collection and production of these documents would
                                 20   necessitate painstaking review, redactions, and a large privilege log. Plaintiff cannot justify
                                 21   imposing this burden on Sequel for documents that are of little to no relevance.
                                 22          For this reasons, the request seeks information that is outside the scope of discovery, as it
                                 23   seeks information that is not relevant or proportional to the needs of the case. Plaintiff’s motion to
                                 24   compel production in response to this request should, therefore, be denied.
                                 25   //
                                 26   //
                                 27   //
                                 28   //
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                  -2-
                                                                                              JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                          Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 4 of 14



                                  1          C.      Plaintiff’s Position

                                  2          Defendant rejected two earlier compromises Plaintiff proposed concerning RFP No. 8 and
                                  3   proposed no alternatives.1 Plaintiff then offered to narrow RFP No. 8 even further by limiting it to
                                  4   all non-privileged communications exchanged between Defendant and other parties concerning the
                                  5   negotiation of the Stipulated Consent Judgment in ERC, and all drafts of the Stipulated Consent
                                  6   Judgment exchanged with other parties. Limited to those documents, RFP No. 8 has laser-like
                                  7   focus on the specific issue of the intended scope and interpretation of the Stipulated Consent
                                  8   Judgment. See Integrated Global Concepts, Inc. v. j2 Global, Inc., 2014 WL 1230910, at *4 (N.D.
                                  9   Cal. Mar. 21, 2014) (Contracting parties’ intent is determined in part by “extrinsic evidence
                                 10   detailing the surrounding circumstances in which the parties negotiated the contract …”). Such
                                 11   communications and drafts exchanged between the parties would not be privileged, because
                                 12   “[n]umerous courts in this circuit have found that “Rule 408 does not warrant protecting
                                 13   settlement negotiations from discovery.” Conde v. Open Door Marketing, LLC, 2018 WL
                                 14   1248094 *2 (N.D. Cal. Mar. 12, 2018) (surveying authorities).
                                 15          Defendant’s arguments above should be rejected for five reasons. First, Defendant’s
                                 16   burden and relevance arguments are unreasonable because they ignore that Defendant put the
                                 17   intended scope of the Stipulated Consent Judgment at issue by raising it as an affirmative defense,
                                 18   and Plaintiff has significantly narrowed the scope of the request. See MLC Intellectual Property,
                                 19   LLC v. Micron Tech., Inc., 2018 WL 6175982, at *3 (N.D. Cal. Nov. 26, 2018) (“The Court agrees
                                 20   that Micron has put those sales at issue by asserting [as an affirmative defense] that allegedly
                                 21   infringing sales by subsidiaries and affiliates were permitted by licenses”); Apple Inc. v. Samsung
                                 22   Electronics Co., Ltd., 306 F.R.D. 234, 241 (N.D. Cal. 2015) (“Samsung put the disputed
                                 23   documents at issue by raising affirmative defenses about inadvertence and whether Nokia’s
                                 24   confidential information actually was used”). The requested documents are necessary to test, and
                                 25
                                 26
                                 27   1
                                       Plaintiff first proposed narrowing the request to communications between Defendant and ERC,
                                      and later offered to withdraw RFP No. 8 if Defendant withdrew its position that the Stipulated
                                 28
                                      Consent Judgment bars this case. Defendant rejected both proposals.
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                 -3-
                                                                                             JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                         Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 5 of 14



                                  1   potentially rebut, any assertions that Defendant may make about the scope of the Stipulated
                                  2   Consent Judgment and its supposed res judicata effect here.
                                  3          Second, Defendant’s contention that any responsive documents would either be in the
                                  4   custody of its outside counsel or be privileged ignores the law. If Defendant has responsive
                                  5   communications with ERC or the California Attorney General, the fact that its counsel may have
                                  6   forwarded those communications to Defendant does not make them privileged. See Robinson v.
                                  7   Cty of San Joaquin, 2014 WL 2109942, at *2 (E.D. Cal. May 20, 2014) (rejecting argument that
                                  8   otherwise nonprivileged documents “are protected by the attorney-client privilege to the extent
                                  9   they were transmitted to the County by County Counsel”); Acosta v. Target Corp., 281 F.R.D.
                                 10   314, 321 (N.D. Ill. 2012) (“funneling [non-privileged] communications past an attorney will not
                                 11   make them privileged”). Nor may Defendant satisfy its burden to prove the elements of privilege
                                 12   by asserting conclusory, blanket claims of privilege. See Wolk v. Green, 2007 WL 3203050, at *2
                                 13   (N.D. Cal. Oct. 29, 2007) (“Blanket refusals or boilerplate objections are insufficient to
                                 14   assert privilege, so I have disregarded such assertions”). If Defendant’s counsel forwarded non-
                                 15   privileged communications to Defendant, then Defendant need only redact and log any privileged
                                 16   communications further up the email chain. Defendant’s assertion that the process would require
                                 17   a “painstaking review, redactions, and a large privilege log,” smacks of exaggeration without any
                                 18   evidence of the volume of responsive emails. In any event, any purported burden is a function of

                                 19   Defendant’s decision to raise the Stipulated Consent Judgment as an affirmative defense.
                                 20          Defendant’s assertion that responsive email may be in the possession of outside counsel
                                 21   also is a nonstarter. “A party responding to a Rule 34 production request is under an affirmative
                                 22   duty to seek that information reasonably available to it from its employees, agents, or others
                                 23   subject to its control.” Mitchell v. Chavez, 2016 WL 6248262, at *3 (E.D. Cal. Oct. 25, 2016)
                                 24   (emphasis added). “Documents are in the ‘possession, custody, or control’ of the served party if
                                 25   ‘the party has actual possession, custody or control, or has the legal right to obtain the documents
                                 26   on demand.” Uribe v. McKesson, 2010 WL 892093, at *2 (E.D. Cal. March 9, 2010) (emphasis
                                 27   added) (internal quotation omitted). Hence, Defendant can request the responsive emails from its
                                 28   outside counsel to the extent it does not already have them.
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                 -4-
                                                                                             JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                           Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 6 of 14



                                  1            Third, Defendant contends that the rules governing the interpretation of consent judgments
                                  2   described in page 6 of Plaintiff’s reply brief (Dkt. No. 45) do not apply to Proposition 65 cases.
                                  3   The decision it cites, MK Ballistic Systems, is not a Proposition 65 case and does not stand for that
                                  4   proposition. That decision also contradicts Defendant’s position because it held that “extrinsic
                                  5   evidence must be considered at least initially by the court to determine whether the Consent
                                  6   Judgment” was susceptible to the interpretation advanced by one of the parties. 2009 WL 86699,
                                  7   at *4.
                                  8            Fourth, Defendant argues Plaintiff “does not identify any ambiguity in any term in the
                                  9   consent judgment that is actually at issue here.” That argument makes no sense because
                                 10   Defendant is the only party contending the Stipulated Consent Judgment applies, and it has not
                                 11   disclosed the basis for that position, or any arguments it may advance later. Moreover,
                                 12   Defendant’s argument goes to the admissibility of the evidence, not its discoverability. Just
                                 13   because it is possible that the evidence may not be admissible for purposes of interpreting the
                                 14   Stipulated Consent Judgement (depending on what arguments Defendant ultimately makes), does
                                 15   not mean that the evidence is not discoverable. Positive Techs, Inc. v. Sony Electronics, Inc., 2013
                                 16   WL 1209338, at *2 (N.D. Cal. Mar. 25, 2013) (“relevancy for the purposes of admissibility should
                                 17   not be conflated with relevancy for the purpose of discovery”).
                                 18            Fifth, Defendants’ argument that the Stipulated Consent Judgment is a “product of input

                                 19   not just from the parties and the court, but from the Attorney General,” also does not support
                                 20   withholding relevant communications. Comments and requested changes from the Attorney
                                 21   General are part of the public record in the ERC v. Sequel docket, including some email from the
                                 22   Attorney General. If Defendant has other non-public communications with the Attorney General
                                 23   concerning the interpretation or intended scope of the Stipulated Consent Judgment, then there is
                                 24   no reason Defendant cannot produce those too.
                                 25   //
                                 26   //
                                 27   //
                                 28   //
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                 -5-
                                                                                             JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                            Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 7 of 14



                                  1   II.     DISPUTE REGARDING THE SCOPE OF PRODUCTS AND COMMUNICATIONS
                                              ABOUT TESTING (RFP NOS. 9 & 10)
                                  2
                                              A.      Text of Requests
                                  3
                                      REQUEST FOR PRODUCTION NO. 9: All documents showing test results for testing
                                  4
                                      described in Section 3.4 of the April 23, 2015, Stipulated Consent Judgment in Environmental
                                  5
                                      Research Center v. Sequel Naturals, Inc., L.A. County Superior Court Case No. BC506027.
                                  6
                                      REQUEST FOR PRODUCTION NO. 10: All documents and communications generated
                                  7
                                      during the CLASS PERIOD that reference or discuss testing of YOUR products, including but not
                                  8
                                      limited to ICP/MS (inductively coupled plasma/mass spectroscopy) testing.
                                  9
                                              A.      Sequel’s Position
                                 10
                                 11           Sequel has offered to produce non-privileged, non-attorney work product test results,

                                 12   including certificates of analysis from third-party labs, for the four products for which test results

                                 13   have been disclosed and Sequel’s generally applicable guidelines on heavy metal testing.2

                                 14   Plaintiff maintains that it is entitled to production of all heavy metal testing for all products in all

                                 15   four product lines referenced in the Complaint. Plaintiff’s request is too broad and encompasses

                                 16   information that is outside the scope of pre-class certification discovery.

                                 17           First, Plaintiff should not be permitted to use the discovery process to compel production

                                 18   of its initial evidence for its class allegations – Plaintiff Bland only has a claim as to the single

                                 19   product he purchased, Vega Essentials Vanilla – evidence that Plaintiff needed to possess, per

                                 20   Rule 11, prior to the filing of a putative class action.

                                 21           Since the filing of Sequel’s opposition, Plaintiff has disclosed testing showing lead and

                                 22   cadmium in four Vega products, products for which Sequel has now agreed to provide responses

                                 23   and documentation,3 but Plaintiff has offered no valid grounds for expanding discovery of testing

                                 24   beyond those products. Contrary to Plaintiff’s intimations, one flavor within a product line –

                                 25   2
                                        A fifth product, Sport Performance Protein Berry, is, save for a change in the name of the
                                 26   product and related labeling, identical to Sport Premium Protein Berry, a product tested by
                                      Plaintiff. As such, Sequel offered to include testing for this product in its production.
                                 27   3
                                        Plaintiff has testing showing the presence of lead and cadmium in the following four products:
                                      Vega Essentials Vanilla –VEG01112; Vega Sport Premium Protein Berry- VEG00854; Vega One
                                 28   All-In-One Berry - VEG00521; Vega Protein & Greens Berry - VEG00642.
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                   -6-
                                                                                                 JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                          Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 8 of 14



                                  1   Essentials Vanilla vs. Essentials Chocolate, for example – is not identical to another. Each flavor
                                  2   has its own Stock Keeping Unit (SKU), its own product ID, its own UPC, and its own unique
                                  3   formula. Most critically, although the degree of variation within product lines varies from line to
                                  4   line, each flavor has unique levels of heavy metals. To suggest that Vanilla is the same as
                                  5   Chocolate, and therefore that the latter is fair game for discovery despite the additional burden, is
                                  6   simply inaccurate.
                                  7          Second, and more fundamentally, Plaintiff has not provided any definition to the scope of
                                  8   products at issue except that it includes every version of every product within the four product
                                  9   lines identified in the complaint. But merely alleging that a product is at issue for the class is not
                                 10   enough. If it were enough, then every putative class action would be a fishing expedition.
                                 11   Plaintiff, moreover, has not explained how the additional products are “substantially similar”
                                 12   enough to justify discovery beyond that which any plaintiff, Bland or an unnamed class member,
                                 13   has been shown to have standing to pursue. For the products for which Plaintiff’s counsel has test
                                 14   results, e.g. Essentials Vanilla, Sequel does not dispute their inclusion in discovery on standing
                                 15   grounds or any others. By contrast, Bland should not be permitted to assume the inclusion of
                                 16   Essentials Chocolate, as an example of a product on which Bland seeks discovery but for which he
                                 17   has no evidence of lead or cadmium levels, let alone levels sufficient to state a claim.
                                 18          Plaintiff claims it needs discovery to determine what is substantially similar, but this

                                 19   inverts the standard on its head. Plaintiff cannot define “substantially similar” without first
                                 20   defining its theory of the case. Specifically, what is the level of concentration, or level of
                                 21   exposure, to lead or cadmium which makes a consumable product’s labeling or advertising
                                 22   misleading? If Plaintiff needs additional testing to answer this question, then he was free to do
                                 23   additional testing prior to filing this lawsuit. Plaintiff decided to test only four products and is
                                 24   now hoping this Court will backfill his failure to do additional analysis by allowing discovery of
                                 25   Sequel’s testing on additional products. Until Plaintiff defines his claims, however, the Court and
                                 26   parties cannot reasonably determine what products are subject to those claims and what products
                                 27   are substantially similar. Any attempt at defining the scope of discovery without that, therefore, is
                                 28   just guesswork.
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                   -7-
                                                                                               JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                          Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 9 of 14



                                  1          Finally, Sequel’s position is not that Plaintiff is not entitled to full and complete discovery
                                  2   for potential class claims, including disclosure of Sequel’s test results for those products Plaintiff
                                  3   has tested, but that Plaintiff must first show that (1) his claims as to those additional products
                                  4   comport with Rule 11’s standards and (2) that he can identify the general criteria which separate a
                                  5   product for which there is a claim and those for which there is not. To date, he has done neither.
                                  6          B.      Plaintiff’s Position

                                  7          Defendant’s arguments above are largely the same as those raised in its Opposition brief,
                                  8   and are rebutted in Plaintiff’s Reply Brief, at pages 7:1-10:28. Plaintiff briefly makes three
                                  9   additional points based on Defendant’s arguments above.
                                 10          First, Defendant is not only arbitrarily withholding testing of certain flavors, but also is
                                 11   arbitrarily withholding emails and related email strings attaching test results, which are responsive
                                 12   to RFP No. 10. Defendant is taking this extreme position even after Plaintiff offered to narrow the
                                 13   scope of RFP No. 10 to emails and related email strings where a test result was attached. There is
                                 14   no legal basis to withhold such emails, and the only conceivable motivation to do that is to avoid
                                 15   disclosure of incriminating admissions or other information about Defendant’s testing.
                                 16          Second, Defendant’s response above highlights how Defendant is relying on factual
                                 17   assertions about the purported dissimilarities in the products, but withholding evidence that would
                                 18   tend to prove or disprove those assertions. See supra (“Each flavor has … its own unique formula
                                 19   [and] … has unique levels of heavy metals”). That is improper. “The rules cannot be read as
                                 20   imposing a ‘Catch-22’ that would require proof of similarity before a party may discover evidence
                                 21   of similarity.” Albee v. Continental Tire N. Am., Inc., 2010 WL 1729092, at *7 (E.D. Cal. Apr.
                                 22   27, 2010). It also does not matter who has the burden of proof regarding substantial similarity
                                 23   because under Rule 26(b)(1), “parties may obtain discovery regarding any nonprivileged matter
                                 24   that is relevant to any party’s claim or defense.” The practical consequences of Defendant’s
                                 25   position, if it is adopted, are easy to predict. At class certification, Defendant will argue that the
                                 26   scope of the certified claims should be limited based on purported dissimilarities among products
                                 27   after withholding documents that rebut that position, and cherry-picking evidence that Defendant
                                 28   contends supports its position.
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                   -8-
                                                                                               JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                           Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 10 of 14



                                  1           Third, Defendant references Rule 11 twice, and continues to take the position that its
                                  2   discovery obligations are somehow contingent on Plaintiff’s pre-suit testing. That is the third time
                                  3   (at least) that Defendant has advanced a position in this case contrary to decisions of the Ninth
                                  4   Circuit and Judge Seeborg.4 “[Rule 11] is not a discovery device. It is not to be used to require
                                  5   plaintiff to offer proof of his case through supplemented Rule 11 certificates before discovery and
                                  6   before trial.” Chipanno v. Champion Intern. Corp., 702 F.2d 827, 831 (9th Cir. 1983).
                                  7           In Koller v. Med Foods, Inc., 2015 WL 13653887, at *3 (N.D. Cal. Jan. 6, 2015), Judge
                                  8   Seeborg explained “there is still no requirement that a plaintiff include evidence in a complaint,
                                  9   much less prove the case at [the pleading] stage.” He then noted that “the testing conducted by
                                 10   counsel … referenced in the complaint … may bear on the reasonableness of counsel’s pre-suit
                                 11   investigation, but they are not controlling as to whether the complaint states a claim.” Id.
                                 12   By the same reasoning, pre-suit testing has no legal bearing on the scope of discovery. Rule 11
                                 13   and Rule 26 serve different purposes, and a defendant cannot avoid its own discovery obligations
                                 14   by flinging accusations of Rule 11 violations. See SAGE Electrochromics Inc. v. View Inc., 2013
                                 15   4777164, at *3 (N.D. Cal. Sept. 6, 2013) (“[defendant’s motion] veers closely to making a Rule 11
                                 16   argument about the adequacy of SAGEs pre-suit investigation …the court notes that the merits of
                                 17   such an argument are not properly before the court at the discovery stage of the proceedings”);
                                 18   Fisher Bros. v. Cambridge-Lee Indus., Inc., 585 F. Supp. 69, 72 (E.D. Pa. 1983) (citing Chipanno

                                 19   and explaining “A Rule 11 motion cannot be used as a substitute for appropriate discovery by the
                                 20   movant or to prevent discovery of the movant.”).
                                 21   //
                                 22   //
                                 23   //
                                 24   //
                                 25
                                      4
                                 26    Jan. 18, 2019 Order, 4:9-10 (“The Ninth Circuit has explicitly rejected Defendants’ interpretation
                                      of the standing requirement.”); see also Opening Brf. (Doc. No. 36), at 3:6-4:11 (discussing
                                 27   Melendres v. Arpaio, 784 F.3d 1254 (9th Cir. 2015) and Kutza v. Williams-Sonoma, Inc., 2018
                                      WL 5886611, at *3 (N.D. Cal. Nov. 9, 2018) (Seeborg, J.); Reply Brf. (Doc. No. 45), at 9:19-10:5
                                 28
                                      (discussing Morgan v. Apple, 2018 WL 2234537, at *9 (N.D. Cal. May 16, 2018) (Seeborg, J.)).
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                 -9-
                                                                                             JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                           Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 11 of 14



                                  1   III.     DISPUTE REGARDING THE SCOPE OF REQUESTS FOR EMAILS (RFP NO.
                                               11)
                                  2
                                               A.      Text of Requests
                                  3
                                      REQUEST FOR PRODUCTION NO. 11: All documents and communications that include the
                                  4
                                      words “cadmium,” “lead,” “heavy metal” or “heavy metals.” Excluded from this request are any
                                  5
                                      documents and communications where the word “lead” does not refer to the element lead.
                                  6
                                               B.      Sequel’s Position
                                  7
                                  8            RFP No. 11 seeks a broad category of both documents and electronic communications,

                                  9   essentially encompassing every document in Sequel’s possession that includes the referenced

                                 10   words and phrases without regard for custodian, date, author, recipient, or actual subject matter.

                                 11   To respond to RFP 11 would require Sequel and its counsel to go through more than 100,000

                                 12   documents. (See ECF Doc. No. 42 at ¶ 13.)

                                 13            Yet, the documents are of little relevance to this case. Plaintiff’s claims involve whether

                                 14   consumers have been misled by Sequel’s product – internal documents and correspondence will

                                 15   not, cannot, bear on consumers perceptions or other consumer behaviors, which are objective

                                 16   facts. Certainly there are categories of documents responsive to this request that bear on this issue

                                 17   and Sequel has agreed to produce those as part of other requests. Specifically, as stated above,

                                 18   Sequel has agreed to produce test results for the four products5 for which Plaintiff has performed

                                 19   testing and generally applicable guidelines on heavy metal testing. Sequel has also agreed to

                                 20   produce communications with consumers concerning heavy metals, emails concerning consumer

                                 21   surveys relating to heavy metals, and communications with labdoor.com, cleanlabelproject.org,

                                 22   consumerreports.org, or other reporters regarding heavy metals. Accordingly, Sequel has agreed

                                 23   to produce communications and documents that are relevant to this case. Plaintiff’s request for a

                                 24   broad collection of documents merely referencing certain words is unnecessarily burdensome.

                                 25   Plaintiff has not made any argument that there are additional communications that would be

                                 26   relevant to this dispute.

                                 27
                                 28   5
                                          See, supra, FN. 1.
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                  -10-
                                                                                               JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                         Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 12 of 14



                                  1          Plaintiff proposed as a compromise the following Boolean string search: (“Cadmium” OR
                                  2   “lead” OR “heavy metal” OR “heavy metals”) AND (“Shake” OR “Powders” OR “Protein” OR
                                  3   “Sport Performance” Or “Essentials” OR “All-In-One” OR “Greens”). If the search term results
                                  4   in a hit count of more than 2,000 documents, Plaintiff offered to meet-and-confer regarding
                                  5   appropriate steps to narrow the search, such as by modifying the search term or limiting the
                                  6   documents by custodian. This proposal is not sufficient because the search seeks information and
                                  7   countless documents that are not relevant to this dispute. As just a few examples, RFP No. 11
                                  8   would encompass every testing order, every receipt for a testing order, and every finished product
                                  9   or ingredient referencing a specification, certificate of analysis, formula sheet, etc., for every lot of
                                 10   every shake or powder ever even considered for development. Additionally, the Request would
                                 11   sweep up every email exchanged to or from any employee with both in-house and outside counsel
                                 12   regarding Proposition 65 compliance.
                                 13          The burden RFP 11 places on Sequel, even if the Boolean search is used, far outweighs the
                                 14   benefit of the resulting discovery to this case. Sequel has already agreed to produce the relevant
                                 15   categories of documents and RFP 11 is unnecessary. For these reasons, Plaintiff’s motion to
                                 16   compel production in response to RFP 11 should be denied.
                                 17          C.      Plaintiff’s Position

                                 18          Defendant has rejected RFP No. 11 without offering any compromise proposal for the
                                 19   production of relevant emails. Defendant’s argument that RFP No. 11 is burdensome and would
                                 20   “require Sequel and its counsel to go through more than 100,000 documents” is misleading and
                                 21   irrelevant because Plaintiff has proposed an alternative Boolean search term that would only
                                 22   capture emails that reference both protein powders and heavy metals, and permits additional meet
                                 23   and confer if the hit count exceeds 2,000 non-duplicative documents, which is a comparatively
                                 24   paltry number of documents in complex litigation. See Reply Brf., 11:3-12:7. Cf. Fort Worth
                                 25   Employees' Ret. Fund v. J.P. Morgan Chase & Co., 297 F.R.D. 99, 103 (S.D.N.Y. 2013) (“The
                                 26   defendants used roughly 80,000 search terms”); Jones v. Nat’l Counsel of Young Men’s Christian
                                 27   Assocs. of US, 2011 WL 7568591 at *1 (N.D. Ill. Oct. 11, 2011) (at least 174 search terms at
                                 28   issue). As a matter of law, Defendant’s conclusory assertion that the revised Boolean search term
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                  -11-
                                                                                               JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                         Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 13 of 14



                                  1   seeks “countless documents” cannot support denying the motion to compel. See Gilbert v.
                                  2   Citigroup, Inc., 2009 WL 10692463, at *6 (N.D. Cal. Apr. 2, 2009) (“While Ms. Hall’s
                                  3   declaration describes the nature of the burden that the requested discovery would place on
                                  4   Citibank, she fails to describe how that burden is undue. Responding to discovery requests in
                                  5   nationwide class actions is burdensome, but burden alone is no reason to deny discovery of
                                  6   relevant issues”); Pom Wonderful LLC v. Coca-Cola Co., 2009 WL 10655335, at *4 (C.D. Cal.
                                  7   Nov. 30, 2009) (conclusory declaration of burden insufficient to resist discovery).
                                  8           It is self-evident that Defendant’s internal communications regarding the heightened levels
                                  9   of lead and cadmium in the products included in the revised Boolean search term are directly
                                 10   relevant to the fraud allegations that pervade the First Amended Complaint, including for the
                                 11   elements of knowledge and intent. See, e.g., FAC (ECF No. 34) ¶¶ 85-90 (alleging fraud as a
                                 12   cause of action). These communications are party admissions about what Defendant knew about
                                 13   the products and how it decided to respond to that information. Defendant cannot and does not
                                 14   cite authority for its position that its internal communications are irrelevant to the claims asserted
                                 15   in this action.
                                 16           Moreover, the practical consequence of Defendant’s positions here, if adopted, is that it
                                 17   would have to produce barely any emails at all in this case. Defendant refuses to produce email
                                 18   attaching or discussing testing responsive to RFP No. 10, and has only agreed to produce certain

                                 19   communications with consumers, email attaching consumer surveys, and communications with
                                 20   consumer reports or other organizations—none of which is expected to amount to a large volume
                                 21   of documents.
                                 22           The Court should order Defendant to disclose the hit counts obtained with the revised
                                 23   Boolean search term, and if the results are greater than 2,000, meet and confer with Plaintiff
                                 24   regarding further ways to limit the search, such as by custodian or additional search term
                                 25   connectors.
                                 26
                                 27
                                 28
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                                  -12-
                                                                                               JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
                                         Case 3:18-cv-04767-RS Document 48 Filed 03/28/19 Page 14 of 14



                                  1    Dated: March 28 2019            DLA PIPER LLP (US)

                                  2
                                  3
                                                                       By:     /s/ Gregory Sperla
                                  4                                          ANGELA C. AGRUSA
                                                                             GREGORY SPERLA
                                  5                                          TAMANY VINSON BENTZ
                                                                             Attorneys for Defendant
                                  6                                          Sequel Natural, ULC
                                  7
                                  8                                      BURSOR & FISHER, P.A.

                                  9                                      By:           /s/ Joel D. Smith
                                                                                        Joel D. Smith
                                 10
                                                                         L. Timothy Fisher (State Bar No. 191626)
                                 11                                      Joel D. Smith (State Bar No. 244902)
                                                                         Thomas A. Reyda (State Bar No. 312632)
                                 12                                      1990 North California Blvd., Suite 940
                                                                         Walnut Creek, CA 94596
                                 13
                                                                         Telephone: (925) 300-4455
                                 14                                      Facsimile: (925) 407-2700
                                                                         Email: ltfisher@bursor.com
                                 15                                              jsmith@bursor.com
                                                                                 treyda@bursor.com
                                 16
                                 17                                                 Counsel for Plaintiff

                                 18

                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
DLA P IPER LLP (US)
  W W W . D LA P I P ER . C OM
                                      WEST\285804152.1                       -13-
                                                                                    JOINT LETTER BRIEF; CASE NO. 3:18-cv-04767-RS
